DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2018/0089902)(Hereinafter referred to as Zhu).

Regarding claim 1, Zhu teaches an augmented reality (AR) labeler (In the basic configuration described above, the present embodiment is characterized in that before the label producing device 20 actually produces the label L as shown in FIG. 5, the portable terminal 10 displays a virtual label appearance equivalent to the label L (hereinafter appropriately referred to as a "virtual label") together with an image of a background object photographed by the imaging part 12 so as to allow the portable terminal 10 to determine the suitability regarding whether it is preferable to actually paste the label L on the background object. The details will hereinafter be described in order. See paragraph [0049]), 
comprising: a camera to capture an image of an object (In FIGS. lA and lB, a portable terminal 10 has a device main body 11 and an imaging part 12 having a camera function. See paragraph [0023])( The switched "virtual label display" screen displays the virtual label LI reflecting the editing operation on the "layout" screen of FIG. 6, i.e., an image of the label L to be actually produced, in a desired size in a central part on the screen of the display part 13. In this case, the display position of the virtual label LI is fixed on the "virtual label display" screen. The operator then utilizes the camera function of the portable terminal 10 to locate an intended object to be affixed to which the actual label L is attached, i.e., a background object for which the suitability is determined (e.g., an electric pot P described later), at a position falling within the field of view of the imaging part 12 and presses the video icon in the operation button field 13c. As a result, the imaging part 12 starts photographing a moving image of the object to be affixed (the background object. the same applies hereinafter). See paragraph [0055]); 
a processor communicatively coupled to the camera to receive the image and determine object information (In this case, the control circuit part 15 extracts the color information of the real image data and the color information including the label of the print data and calculates and compares the suitability of these two pieces of the color information every moment (whether the label L is conspicuous against a background wall or object in a mode in which such a combination is desired or whether the label L is buried in a background wall or object in a mode in which such a combination is desired), so that the determination can be made. See paragraph [0069])(The control circuit part 15 includes a CPU, a RAM, and a ROM not shown. This control circuit part 15 executes various programs stored in advance in the ROM while using a temporary storage function of the RAM by an arithmetic function of the CPU. These various programs include a virtual label display process program of the present disclosure. The control circuit part 15 is connected via the communication control part 18 to the label producing device 20 through a wireless communication and can transmit/receive various pieces of information and various data to/from the label producing device 20. See paragraph [0029])(When the operator holding the portable terminal 10 by hand changes the positional relationship with the object to be affixed, the position and the size of the object image PI displayed on the screen of the display part 13 also change in real time; however, the virtual label LI is continuously fixedly displayed and maintained in the desired size in the central part. This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0029]); 
a graphical user interface (GUI) communicatively coupled to the processor to receive print parameters (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058]); 
and a display communicatively coupled to the processor to display an AR image of the object with the print parameters, wherein the print parameters are modified in the AR image based on the object information (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]).

Regarding claim 3, Zhu teaches the AR labeler of claim 1, wherein the object information comprises surface properties of the object (color suitability of label placement based on color of object)(FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]).

Regarding claim 5, Zhu teaches the AR labeler of claim 1, wherein the print parameters comprise text and a location of the text on the object selected in the AR image (Print parameters comprise text, location, color, size)(FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058]).

The AR labeler of claim 1, further comprising: a communication interface to transmit the print parameters that are modified to a printer (After completion of the editing operation, the operator presses (touches) the "produce label" button in the operation button field 13c to transmit the print data R generated as described above via the communication control part 18 to the label producing device 20. As a result, the flow shown in FIG. 4 is executed, and the label producing device 20 produces the label Lon which the print RR corresponding to the print data R is printed as shown in FIG. 5. See paragraph [0053]).

Regarding claim 8, Zhu teachers a non-transitory computer readable storage medium encoded with instructions executable by a processor (The disclosure discloses a non-transitory computer-readable recording medium storing a virtual label display process program for executing steps. See Abstract) (In this case, the control circuit part 15 extracts the color information of the real image data and the color information including the label of the print data and calculates and compares the suitability of these two pieces of the color information every moment (whether the label L is conspicuous against a background wall or object in a mode in which such a combination is desired or whether the label L is buried in a background wall or object in a mode in which such a combination is desired), so that the determination can be made. See paragraph [0069])(The control circuit part 15 includes a CPU, a RAM, and a ROM not shown. This control circuit part 15 executes various programs stored in advance in the ROM while using a temporary storage function of the RAM by an arithmetic function of the CPU. These various programs include a virtual label display process program of the present disclosure. The control circuit part 15 is connected via the communication control part 18 to the label producing device 20 through a wireless communication and can transmit/receive various pieces of information and various data to/from the label producing device 20. See paragraph [0029])(When the operator holding the portable terminal 10 by hand changes the positional relationship with the object to be affixed, the position and the size of the object image PI displayed on the screen of the display part 13 also change in real time; however, the virtual label LI is continuously fixedly displayed and maintained in the desired size in the central part. This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0029]), 
the non-transitory computer-readable storage medium comprising: 
instructions to capture an image of an object (In FIGS. lA and lB, a portable terminal 10 has a device main body 11 and an imaging part 12 having a camera function. See paragraph [0023])( The switched "virtual label display" screen displays the virtual label LI reflecting the editing operation on the "layout" screen of FIG. 6, i.e., an image of the label L to be actually produced, in a desired size in a central part on the screen of the display part 13. In this case, the display position of the virtual label LI is fixed on the "virtual label display" screen. The operator then utilizes the camera function of the portable terminal 10 to locate an intended object to be affixed to which the actual label L is attached, i.e., a background object for which the suitability is determined (e.g., an electric pot P described later), at a position falling within the field of view of the imaging part 12 and presses the video icon in the operation button field 13c. As a result, the imaging part 12 starts photographing a moving image of the object to be affixed (the background object. the same applies hereinafter). See paragraph [0055]); 
instructions to identify object information of the object based on the image (In this case, the control circuit part 15 extracts the color information of the real image data and the color information including the label of the print data and calculates and compares the suitability of these two pieces of the color information every moment (whether the label L is conspicuous against a background wall or object in a mode in which such a combination is desired or whether the label L is buried in a background wall or object in a mode in which such a combination is desired), so that the determination can be made. See paragraph [0069])(The control circuit part 15 includes a CPU, a RAM, and a ROM not shown. This control circuit part 15 executes various programs stored in advance in the ROM while using a temporary storage function of the RAM by an arithmetic function of the CPU. These various programs include a virtual label display process program of the present disclosure. The control circuit part 15 is connected via the communication control part 18 to the label producing device 20 through a wireless communication and can transmit/receive various pieces of information and various data to/from the label producing device 20. See paragraph [0029])(When the operator holding the portable terminal 10 by hand changes the positional relationship with the object to be affixed, the position and the size of the object image PI displayed on the screen of the display part 13 also change in real time; however, the virtual label LI is continuously fixedly displayed and maintained in the desired size in the central part. This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0029]); 
instructions to receive label parameters (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058]); 
and instructions to display an augmented reality (AR) image of the object with the label parameters, wherein the label parameters are modified in the AR image based on the object information (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]).

Regarding claim 9, Zhu teaches The non-transitory computer readable storage medium of claim 8, further comprising: instructions to transmit the label parameters that are modified to a printer (After completion of the editing operation, the operator presses (touches) the "produce label" button in the operation button field 13c to transmit the print data R generated as described above via the communication control part 18 to the label producing device 20. As a result, the flow shown in FIG. 4 is executed, and the label producing device 20 produces the label Lon which the print RR corresponding to the print data R is printed as shown in FIG. 5. See paragraph [0053]).

Regarding claim 10, Zhu teaches The non-transitory computer readable storage medium of claim 8, wherein the object information comprises a texture of a surface of the object (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]).

Regarding claim 11, Zhu teaches the non-transitory computer readable storage medium of claim 8, wherein the object information comprises a shape of the object (The control circuit part 15 generates the composite image data on the basis of the exterior appearance of the object to be affixed based on the real image data by combining and superimposing the virtual image data in a form having the exterior appearance size of the label L changed in magnification ratio with the real image data and, therefore, for example, when the label L should better be changed in magnification ratio ( enlarged or reduced) so as to satisfy the desired suitability ( desired to make the label conspicuous or moderately buried) because of the color and the shape of the object to be affixed, the control circuit part 15 can make the operator visually recognize this fact. See paragraph [0086]).

Regarding claim 12, Zhu teaches the non-transitory computer readable storage medium of claim 8, wherein the image comprises a live view of the object ( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]).

Regarding claim 13, Zhu teaches A method (In the basic configuration described above, the present embodiment is characterized in that before the label producing device 20 actually produces the label L as shown in FIG. 5, the portable terminal 10 displays a virtual label appearance equivalent to the label L (hereinafter appropriately referred to as a "virtual label") together with an image of a background object photographed by the imaging part 12 so as to allow the portable terminal 10 to determine the suitability regarding whether it is preferable to actually paste the label L on the background object. The details will hereinafter be described in order. See paragraph [0049]), comprising: 
receiving, by a processor, data to be printed on an object (The control circuit part 15 generates the composite image data on the basis of the exterior appearance of the object to be affixed based on the real image data by combining and superimposing the virtual image data in a form having the exterior appearance size of the label L changed in magnification ratio with the real image data and, therefore, for example, when the label L should better be changed in magnification ratio ( enlarged or reduced) so as to satisfy the desired suitability ( desired to make the label conspicuous or moderately buried) because of the color and the shape of the object to be affixed, the control circuit part 15 can make the operator visually recognize this fact. See paragraph [0086]), 
wherein the data is received on a graphical user interface that displays an augmented reality image of the object with the data (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058]); 
modifying, by the processor, the data based on object information of the object (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]); and 
display, by the processor, a label that includes the data that is modified on the object within the augmented reality image (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]).

the method of claim 13, further comprising: transmitting, by the processor, the data that is modified to a printer to be printed onto the object (After completion of the editing operation, the operator presses (touches) the "produce label" button in the operation button field 13c to transmit the print data R generated as described above via the communication control part 18 to the label producing device 20. As a result, the flow shown in FIG. 4 is executed, and the label producing device 20 produces the label Lon which the print RR corresponding to the print data R is printed as shown in FIG. 5. See paragraph [0053]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 2, 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0089902)(Hereinafter referred to as Zhu) in view of Mott et al. (US 9,734,634)(Hereinafter referred to as Mott) .

Regarding claim 2, Zhu teaches the AR labeler of claim 1, but is silent to wherein the object information comprises dimensions of the object.
Mott teaches a technique of measuring the dimensions of an object with a stereoscopic camera which does not require establishing a baseline and can be used for markerless identification.
(It should be noted that a baseline may need to be established for a monocular computing device in order to determine the pose and/or dimensions of various objects as shown in a camera environment in order to indicate collisions. Markerless embodiments ( e.g., approaches that implement computing devices that have stereoscopic, infrared, or other depth sensing capabilities and do not require a marker as discussed in other embodiments described herein), on the other hand, may not need to establish a baseline for determining the pose and/or dimensions various objects shown in a camera environment. see col. 12, lines 51-61)(In some embodiments, a computing device 1010 may be able to determine the dimensions of an object using components included in the computing device 1010 (e.g., via stereoscopic imaging, light coding, a range camera, infrared lighting, etc.). See col. 14, line 66 to col. 15, line 3)
Zhu and Mott teach of detecting objects for an augmented reality experience and Mott teaches that by utilizing a stereoscopic camera the system does not need a baseline for identification and can be used to determine dimensions of an object, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Zhu with the 

Regarding claim 4, Zhu teaches the AR labeler of claim 1, but is silent to wherein the camera comprises a three dimensional camera.
Mott teaches a technique of measuring the dimensions of an object with a stereoscopic camera which does not require establishing a baseline and can be used for markerless identification.
(It should be noted that a baseline may need to be established for a monocular computing device in order to determine the pose and/or dimensions of various objects as shown in a camera environment in order to indicate collisions. Markerless embodiments ( e.g., approaches that implement computing devices that have stereoscopic, infrared, or other depth sensing capabilities and do not require a marker as discussed in other embodiments described herein), on the other hand, may not need to establish a baseline for determining the pose and/or dimensions various objects shown in a camera environment. see col. 12, lines 51-61)(In some embodiments, a computing device 1010 may be able to determine the dimensions of an object using components included in the computing device 1010 (e.g., via stereoscopic imaging, light coding, a range camera, infrared lighting, etc.). See col. 14, line 66 to col. 15, line 3)
Zhu and Mott teach of detecting objects for an augmented reality experience and Mott teaches that by utilizing a stereoscopic camera the system does not need a baseline for identification and can be used to determine dimensions of an object, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Zhu with the stereoscopic recognition and dimension determination technique of Mott such that the system could be provided with accurate dimensions of an object without the need for markers to determine the object location relative to the user.

the method of claim 13, wherein the object information comprises surface properties of the object obtained based on analysis of an image captured of the object (FIGS. 8A and 8B show an example of a display state of the display part 13 after the photographing of the moving image is started in this way. For example, when the object to be affixed (e.g., the electric pot P) is photographed as an object by the imaging part 12 as shown in FIG. SA, an "affixing position setting (searching)" screen is displayed as shown in FIG. 8B such that a photographed real image (hereinafter appropriately simply referred to as an "object image PI") is overlapped with the virtual label LI as the background of the virtual label LI. During photographing, a "REC" mark is displayed in the vicinity of the video icon in the operation button field 13c for notification of recording in progress. The notification may be made in any form as long as it can be recognized that recording is in progress. See paragraph [0056])( In this case, the screen of the display part 13 displays a plurality of color selection icons AC each having a pair of a tape color and a character color such that the color of characters and the tape color of the generated virtual label LI can be changed. The color selection icons AC are pairs of preset character colors and tape colors. The color selection icons AC are arranged such that the operator can make a selection by appearance. For example, the colors of the tape color on the left side and the colors of the character color on the right side are displayed in a list format on the display part 13. Icon information for displaying these color selection icons AC on the display part 13 can be included in an application. In this case, the portable terminal 10 may acquire the information from the label producing device 20 as a part of update information of the application, for example. See paragraph [0058])( This enables the control circuit part 15 of the portable terminal 10 to determine the suitability in consideration of the relative positional relationship between the object image PI and the virtual label LI, in terms of the suitability that "the produced label L is preferably (conspicuously/ inconspicuously) attached to this place of the object", by replacing the virtual label LI on the object image PI through virtual affixing. See paragraph [0057])( In such a basic configuration, when the label L to be printed is completed as the print data R, and the contents such as characters and graphics to be printed and the shape/exterior appearance such as the color and the size of the print-receiving tape 35 are already decided, the operator can move while photographing with the portable terminal 10 such as a camera-equipped smartphone and display the virtual image of the label L (the virtual label LI) superimposed on the photographed background image in real time, so as to perform a simulation for searching around for a most suitable position to paste the label L. As a result, when the control circuit part 15 determines that the suitability is high (or determines a degree of the suitability) by comparing the color information of the background image changing every moment with the color information of the label, this determination is displayed as a message M or the operator is notified by sound or vibration, so that the most suitable place to paste the label can be found, and the convenience for a user can be improved. See paragraph [0059]), but is silent to wherein the object information comprises dimensions of the object based on analysis of an image captured of the object.
Mott teaches a technique of measuring the dimensions of an object with a stereoscopic camera which does not require establishing a baseline and can be used for markerless identification.
(It should be noted that a baseline may need to be established for a monocular computing device in order to determine the pose and/or dimensions of various objects as shown in a camera environment in order to indicate collisions. Markerless embodiments ( e.g., approaches that implement computing devices that have stereoscopic, infrared, or other depth sensing capabilities and do not require a marker as discussed in other embodiments described herein), on the other hand, may not need to establish a baseline for determining the pose and/or dimensions various objects shown in a camera environment. see col. 12, lines 51-61)(In some embodiments, a computing device 1010 may be able to determine the dimensions of an object using components included in the computing device 1010 (e.g., via stereoscopic imaging, light coding, a range camera, infrared lighting, etc.). See col. 14, line 66 to col. 15, line 3)
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0089902)(Hereinafter referred to as Zhu) in view of  Gerasimow et al. (US 2016/0352993)(Hereinafter referred to as Gerasimow).

Regarding claim 7, Zhu teaches the AR labeler of claim 1, but is silent to further comprising: a flash to provide light when the image of the object is captured in a low light environment.
Gerasimow teaches a technique in which a flash in low light conditions can be adjusted based on distance to provide optimal lighting of a plurality of objects in the environment (FIG. 2 illustrates an example scene 120 from a vantage point of imaging device 110, arranged in accordance with at least some implementations of the present disclosure. As shown, subject 103 may be in a foreground of scene 120 and subject 104 may be in a background or midground of scene 120. For example, as discussed, without the spatially adjusted flash control discussed herein, in low light conditions, imaging device 110 may trigger flash 101 such that either subject 103 or subject 104 is properly illuminated for exposure. However, if subject 103 is properly illuminated for exposure, the corresponding flash light may leave subject 104 underexposed (e.g., substantially dark) and, if subject 104 is properly illuminated for 
	Zhu and Gerasimow teach of imaging objects and Gerasimow teaches that by adjusting the flash the system can avoid underexposing one object and provide optimal lighting conditions, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Zhu with the flash adjustment technique of Gerasimow such that the system could provide the proper exposure to make a determination as to the appropriate location and coloration for the label on the object. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611